 Case 21-03010-sgj Doc 33 Filed 03/22/21       Entered 03/22/21 18:03:52         Page 1 of 7



Davor Rukavina, Esq.
Texas Bar No. 24030781
Julian P. Vasek, Esq.
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
3800 Ross Tower
500 N. Akard Street
Dallas, TX 75202-2790
Telephone: (214) 855-7500
Facsimile: (214) 978-4375

ATTORNEYS FOR THE DEFENDANTS

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                       )
In re:                                 )                Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.      )                Case No. 19-34054 (SGJ11)
                                       )
      Debtors.                         )                (Jointly Administered)
                                       )
                                       )
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )                Adv. Pro. No. 21-03010 (SGJ11)
                                       )
HIGHLAND CAPITAL MANAGEMENT FUND )
ADVISORS, L.P., AND NEXPOINT ADVISORS, )
L.P.,                                  )
                                       )
      Defendants.                      )
                                       )

                                  ORIGINAL ANSWER

TO THE HONORABLE STACEY G.C. JERNIGAN, U.S. BANKRUPTCY JUDGE:

         COME NOW NexPoint Advisors, L.P. (“NexPoint”) and Highland Capital Management

Fund Advisors, L.P. (“HCMFA”, and together with NexPoint, the “Defendants”), the defendants

in the above styled and numbered adversary proceeding (the “Adversary Proceeding”), and file



ORIGINAL ANSWER—Page 1
 Case 21-03010-sgj Doc 33 Filed 03/22/21           Entered 03/22/21 18:03:52         Page 2 of 7




this their Original Answer (the “Answer”), responding to the Plaintiff Highland Capital

Management, L.P.’s Verified Original Complaint for Damages and for Declaratory and Injunctive

Relief (the “Complaint”), filed by Highland Capital Management, L.P. (the “Debtor”). Except

where an allegation in the Complaint is expressly admitted, all allegations in the Complaint are

denied.

                                        I.      ANSWER

          1.    Admitted.

          2.    The Defendants admit the first sentence of paragraph 2 of the Complaint and deny

the second sentence thereof.

          3.    Admitted.

          4.    Admitted.

          5.    The Defendants admit paragraph 5 of Complaint, except that they deny the

allegation of more than $3 million in arrears under the Shared Services Agreements.

          6.    Denied.

          7.    The Defendants admit the second and third sentences of paragraph 7 of the

Complaint, and they deny the balance of said paragraph.

          8.    Denied.

          9.    Denied.

          10.   The Defendants admit that the Court has jurisdiction over the collection claim in

the Complaint, but not the other relief requested. The Defendants deny that the Court’s jurisdiction

is core, and they do not consent to the Court’s entry of final judgment.

          11.   Admitted.

          12.   Paragraph 12 contains legal conclusions or statements to which no response is

required.

ORIGINAL ANSWER—Page 2
 Case 21-03010-sgj Doc 33 Filed 03/22/21       Entered 03/22/21 18:03:52      Page 3 of 7




      13.    Admitted.

      14.    Admitted.

      15.    Admitted.

      16.    Admitted.

      17.    Admitted.

      18.    Admitted.

      19.    Admitted.

      20.    Admitted.

      21.    Admitted.

      22.    Admitted.

      23.    Admitted.

      24.    Admitted.

      25.    Admitted.

      26.    Admitted.

      27.    Admitted.

      28.    Admitted.

      29.    Admitted.

      30.    Admitted.

      31.    Admitted.

      32.    Admitted.

      33.    The Defendants have no knowledge about the Debtor considering strategic options,

and therefore deny that allegation, but otherwise admit the balance of paragraph 33 of the

Complaint.

      34.    Denied.

ORIGINAL ANSWER—Page 3
 Case 21-03010-sgj Doc 33 Filed 03/22/21          Entered 03/22/21 18:03:52       Page 4 of 7




       35.    The Defendants have no knowledge of the Debtor’s formulation of a transition plan

and therefore they deny paragraph 35 of the Complaint.

       36.    Denied.

       37.    Admitted.

       38.    Denied.

       39.    Denied.

       40.    Denied.

       41.    Denied.

       42.    Denied.

       43.    Denied.

       44.    Other than word “thus,” which implications are denied, the Defendants admit

paragraph 44 of the Complaint.

       45.    Other than admitting ongoing negotiations during the two week period, the

Defendants deny paragraph 45 of the Complaint.

       46.    Other than admitting that the Debtor contacted the Funds’ boards, the Defendants

deny paragraph 46 of the Complaint.

       47.    Admitted.

       48.    Denied.

       49.    Other than admitting the fact of the extension, the Defendants deny paragraph 49

of the Complaint.

       50.    Other than admitting the fact of the term sheet and the Defendants’ rejection

thereof, the Defendants deny the allegations contained in paragraph 50 of the Complaint.

       51.    Denied.

       52.    The Defendants repeat and reurge their answers above.

ORIGINAL ANSWER—Page 4
 Case 21-03010-sgj Doc 33 Filed 03/22/21          Entered 03/22/21 18:03:52     Page 5 of 7




       53.    Denied.

       54.    Denied.

       55.    Admitted.

       56.    The Defendants repeat and reurge their answers above.

       57.    Admitted, prior to their termination.

       58.    Denied.

       59.    Denied.

       60.    Denied.

       61.    Denied.

       62.    The Defendants repeat and reurge their answers above.

       63.    The Defendants deny the Debtor is entitled to any injunction.

       64.    Admitted.

       65.    Admitted.

       66.    Denied.

       67.    Denied.

       68.    Denied.

       69.    Denied.

       70.    Denied.

                            II.     AFFIRMATIVE DEFENSES

       71.    With respect to the amounts allegedly owing by the Defendants under the Shared

Services Agreements, most if not all of those amounts are not properly chargeable by the Debtor

or payable by the Defendants because the Debtor failed to provide the services, or have the

employees, the subject of such charges. The Debtor has charged/overcharged the Defendants for

non-existing services and employees.

ORIGINAL ANSWER—Page 5
 Case 21-03010-sgj Doc 33 Filed 03/22/21                Entered 03/22/21 18:03:52   Page 6 of 7




        72.     The Debtor has failed to state a claim upon which relief can be given with respect

to declaratory relief or injunctive relief.

                                       III.         ARBITRATION

        73.     The Shared Services Agreement between the Debtor and HCMFA contains an

arbitration provision requiring arbitration of any “unresolved legal dispute.” HCMFA accordingly

demands arbitration of all disputes raised in the Complaint against it.

                                              IV.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully request that the

Court enter judgment as follows:

        (i)     denying all relief requested in the Complaint;

        (ii)    awarding the Defendants their reasonable attorney’s fees and expenses incurred

herein, including under section 38.001 of the Texas Civil Practice and Remedies Code;

        (iii)   awarding prejudgment and postjudgment interest as provided for by law;

        (v)     with respect to HCMFA, mandating that the Debtor’s claims be arbitrated; and

        (v)     granting the Defendants such other and further relief as may be appropriate.

        RESPECTFULLY SUBMITTED this 22d day of March, 2021.




ORIGINAL ANSWER—Page 6
  Case 21-03010-sgj Doc 33 Filed 03/22/21         Entered 03/22/21 18:03:52       Page 7 of 7




                                                    MUNSCH HARDT KOPF & HARR, P.C.

                                                    /s/ Davor Rukavina
                                                        Davor Rukavina, Esq.
                                                        Texas Bar No. 24030781
                                                        Julian P. Vasek, Esq.
                                                        Texas Bar No. 24070790
                                                        3800 Ross Tower
                                                        500 N. Akard Street
                                                        Dallas, Texas 75202-2790
                                                        Telephone: (214) 855-7500
                                                        Facsimile: (214) 978-4375

                                                    ATTORNEYS FOR THE DEFENDANTS




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on March 22, 2021, a true and correct copy of this
document was served electronically by the Court’s CM/ECF system on all parties entitled to such
notice, including counsel for the Debtor.

                                                    /s/ Davor Rukavina
                                                    Davor Rukavina, Esq.




ORIGINAL ANSWER—Page 7
4845-9876-9121v.1 019717.00001
